Citation Nr: 1741116	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, to include right eye glaucoma, left eye cataract and right eye psuedoaphakia.
 
2. Entitlement to a disability rating in excess of 10 percent for service-connected right ankle. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1972.  

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the RO in St. Petersburg, Florida. 

In June 2017 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida. A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1. A bilateral eye disability, to include right glaucoma, left eye cataract and right eye psuedoaphakia was not noted in service; is not related to an injury or disease incurred in service; and is not related by causation or permanent worsening to any service-connected disability.

2. For the entire period on appeal, the Veteran's right ankle disorder is manifested by moderate limitation of motion. 


CONCLUSIONS OF LAW

1. A bilateral eye disability was not incurred in or a result of active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


2. The criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a bilateral eye disorder

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran asserts that his bilateral eye disorder is related to his military service. He testified before the undersigned Veteran's Law Judge that his bilateral eye disorder began while training at firing ranges during active duty service. 

Service treatment records (STRs) are negative for any complaints or treatment of the Veteran's eyes during service. A June 1971 separation from service examination shows that the Veteran's eyes were clinically normal.

A July 2006 VA examination for the Veteran's eyes reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran had a 10 year history of glaucoma and a history of trauma to the right eye. The Veteran reported having had surgery to remove cataracts from both eyes. The examiner reported that glaucoma was present in both eyes. The right eye glaucoma was "more likely than not secondary to trauma as there is perippaillary damage and macular scar." Glaucoma in the "left eye was as likely as not secondary to trauma." Advanced field of vision loss in both eyes was secondary to glaucoma. The cataract present in the "right eye s/p intraocular lens was more likely than not secondary to trauma." 

An August 2010 VA eye examination of the Veteran reviewed the medical evidence and the Veteran's complaints. The examination was requested because the Veteran was stationed at Camp Lejeune from September 1969 to July 1971 where contaminated drinking water was reported. The examiner reported the Veteran had been hit in the eye while living in Atlanta, Georgia in 1985. Intraocular surgery was performed on the right eye in 1985 as a result of the trauma to the right eye. The report shows that the Veteran's date of onset for glaucoma was 1994 or 1995. In 1995 he had cataract surgery on the right eye. The examiner's medical opinion was that based on available evidence the Veteran's bilateral vision loss (glaucoma) was not caused by his exposure to chemicals in the drinking water to which he was exposed at Camp Lejeune. 

The Board reviewed the evidence of record in its entirety and finds that based upon the preponderance of the evidence, the requirements for service connection on any basis have not been met. The Board finds that STRs are negative for any treatment to the Veteran's eyes during service. There is no medical evidence relating his current bilateral eye disorder to his military service. Shedden. 

At his hearing before the undersigned Veterans Law Judge, the Veteran asserted that his bilateral eye disorder began during service while conducting training at shooting ranges. However, the evidence of record is negative regarding eye treatment(s) or complaints related to an eye related injury or disease during service. 

In July 2006 the VA examiner reported that the Veteran had a long history of glaucoma and of trauma to his right eye. During the VA examination the Veteran did not state that his vision loss was related to his military service. In August 2010 the Veteran was afforded a VA examination because of his exposure to drinking water at Camp Lejeune while service in the Marine Corps. The examiner reported that glaucoma is not the type of condition that related to exposure from the chemicals in the drinking water found to be at Camp Lejeune. Neither examiner related the Veteran's current bilateral eye disorder to his military service. The August 2010 examiner reported that the Veteran's glaucoma began around 1994 or 1995 and that he was hit in the eye while living in Atlanta. These examinations show that the Veteran's eye trauma and glaucoma, which relate to his current bilateral eye disorder, occurred well after his military service and that there is no nexus between his military service and his bilateral eye disorder. Shedden; Holton. The Board finds the July 2006 and August 2010 VA examinations to be competent and credible medical evidence and give weight to their findings that the Veteran's bilateral eye disorders are not related to his military service but they began decades after his military service.  

More importantly, the Veteran did not state to either VA examiner that he had problems with his eyes during military service while. An individual's statements to physicians while seeking care are trustworthy. Rucker v. Brown, 10 Vet. App 67 (1997). The Board finds that the lack of statements to the examiners or any treating physician creates reasonable doubt that his eye disorder began during service.

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features, which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). An individual is competent to report eye symptoms or to describe problems with his or her vision. However, in this case the Veteran is not competent to report that his right eye glaucoma, left eye cataract and right eye psuedoaphakia relate to his military service. These eye disorders require a medical expertise for diagnosis and to establish etiology of these eye diseases because they are not readily identifiable by lay observation. The Board finds the Veteran is not competent to establish a nexus between his specific and complex eye diseases and his military service. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In sum, the Board finds that the preponderance of the evidence is against service-connection for a bilateral eye disorder. Shedden. There is no competent or credible evidence establishing a nexus between the Veteran's current bilateral eye disorder and his military service. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for service-connection for his bilateral eye disorder, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Initial Increase in disability rating for right ankle

The current appeal rises from an initial rating decision in September 2010, in which the RO granted service-connection for his right ankle disability, assigning a 10 percent disability rating under  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran asserts that his right ankle disability rating should be higher than 10 percent. At his hearing before the undersigned Veterans Law Judge the Veteran was asked why his right ankle should be given a higher disability rating the Veteran testified: "Well, I guess that's what they say, if you have a problem just come back here and talk, and tell them, and then I just leave it in your hands to do the right thing for me."  The Board finds that the evidence of record does not support an increase in the Veteran's right ankle disability rating.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Normal range of motion of the ankle is considered to be attained if dorsiflexion is possible to 20 degrees and plantar flexion is possible to 45 degrees. See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5271, a 10 percent rating is assigned for limitation of ankle motion that is moderate. A maximum 20 percent rating is assignable for limitation of ankle motion that is marked. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The Board notes that the term "marked" is not defined under VA regulations. That term also does not appear to have a generally accepted medical definition. Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms. The adjectives "marked" and its related form "markedly" are defined as strikingly noticeable or conspicuous. Synonyms include striking, outstanding, obvious, and prominent. See "marked," The American Heritage Dictionary of Idioms (Dictionary.com http://dictionary.reference.com/browse/marked.) 

Under Diagnostic Code 5270, a 20 percent rating is assignable for ankylosis in plantar flexion, less than 30 degrees. A 30 percent rating is assignable for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. A 40 percent rating is assignable for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270. 


A 20 percent rating is also available for malunion of the os calcis or astragalus with marked deformity and for residuals of astragalectomy. 38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.

In a September 2010 VA examination of the joints (including the right ankle) an examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The Veteran was diagnosed with degenerative joint disease of the right ankle. The examiner reported that the Veteran was able to walk 1/4 of a mile. There was no ankylosis. There was no evidence of abnormal weight bearing. There was no tendon abnormality. There was no objective pain with active motion in the right ankle. There was no objective pain following three repetitions of range of motion in the right ankle. He had weekly flare-ups described as severe. Precipitating factors causing flare-up were sudden weather changes, especially cold weather, prolonged walking, standing or sudden movements. Flare-ups were relieved with rest, analgesics and ice/heat packs. There were no episodes of dislocation, subluxation, or locking.  But the Veteran's gait was antalgic, and the right ankle manifested tenderness. Dorsiflexion was measured from 0 to 10 degrees with no objective indication of pain associated with motion. Plantar flexion was measured from 0 to 40 degrees with no objective indication of pain associated with motion. X-rays imaging results showed mild degenerative changes of the ankle without acute type finding. 

VAMC medical records from October 2011 show a diagnosis of arthralgia in the Veteran's right ankle. The pain is controlled with tramadol. 

Upon review of the evidence of record and application of the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for the service-connected right ankle disability.

The Board first addresses the current rating under Diagnostic Code 5271. Here, while the medical evidence reveals right ankle tenderness with dorsiflexion that is about half of normal, while flexion was just 5 degrees short of normal.  In the Board's judgment, these symptoms are not more than moderately limited.  In order to meet the threshold for marked limitation of motion required for the assignment of the maximum 20 percent rating, it would be expected to have more significant limitation of motion, particularly with flexion.  As the Veteran has ankle arthritis, some level of pain is conceded, and there was objective evidence of tenderness.  However, these symptoms are encompassed by the 10 percent rating already assigned.  

While the record shows that the Veteran has degenerative joint disease and reports of flare-ups, there was no objective evidence of painful motion related to the right ankle; and the minimum compensable rating of 10 percent under Diagnostic Code 5271 has already been assigned.  Evaluations in excess of the 10 percent rating assigned must be based on demonstrated additional functional impairment.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).   In this regard, the Board acknowledges the Veteran's complaints of pain with flare-up.  Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. Even with the report of pain from flare-ups, there is no indication of additional limitation of motion as a result; and there is no evidence weakened movement, no incoordination, and no pain on movement.  38 C.F.R. § 4.45.  
Thus, the symptomatology described by the Veteran and in the VA medical records do not itself support any higher rating.

The Board has considered the application of alternative diagnostic codes that afford ratings in excess of 10 percent.  However, as the evidence demonstrates that the Veteran does not have ankylosis, os calcis or astragalus with marked deformity and for residuals of astragalectomy, Diagnostic Codes 5270, 5273, 5274 are not for application here.

The Veteran does not purport that there are any medical records or any medical symptoms establishing why the disability rating for his right ankle should be increased. At his hearing when asked why his right ankle disability rating should be increased he testified: "... if you have a problem just come back here and talk, and tell them, and then I just leave it in your hands to do the right thing for me." As already described herein, the Veteran was provided with VA examinations and care related to his right ankle.  Here, there is competent or credible evidence lay or medical evidence upon which the Board can rely that would permit an increase in the Veteran's right ankle disability rating. Clyburn v. West, 12 Vet. App. 296 (1999).  For all these reasons, a higher disability rating is not warranted under the applicable laws and regulations. 

The Veteran has not expressly raised the matter of entitlement to extraschedular rating. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). The Board finds that referral for extraschedular consideration is not warranted in this case and that the ratings schedule is adequate in resolving this claim based upon complete review of the evidence of record. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's right ankle disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5271. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on June 30, 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records including VA outpatient treatment reports. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim that has not been obtained. The RO obtained a thorough medical examinations regarding the Veteran's claim in July 2006, August 2010, and September 2010. The Veteran did not contend that the VA examinations were inadequate, and not such inadequacy is found.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016).  


ORDER

Service connection for a bilateral eye disability, to include right eye glaucoma, left eye cataract and right eye psuedoaphakia, is denied. 

A disability rating in excess of 10 percent for service-connected right ankle is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


